DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 10/29/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 09/23/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 09/23/2020 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 03/29/2022 is acknowledged.
Claims Status.
This Office Action is responsive to the amendment filed on 03/29/2022. Claims 1-15  were pending. Claims 7-15 are withdrawn from examining as being drawn to non-elected invention. Claims 1-15 are now pending.  Claims 1-6 are presented for examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1 it is not clear what limitation “electrically and independently controlled” means.  Is this electrical control of each module can be done independently? Or some other action can be performed independently, if so which ones? If air supplied to inlet module (para 18 Pub) does it mean it supplied independently into main module, which is fluidly connected to inlet module? If parameters of a metal-air battery apparatus controlled by the same controller, which can perform different procedures for one or another module of the metal-air battery apparatus are those actions are independent?
Claims 2-6 depend from claim 1 directly and indirectly and fall therewith. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20170062888 to Ko (Ko) in view of US 20180109120 to Nakao (Nakao) and further in view of JP5365469 to Nakanishi (Nakanishi, machine translation).
Regarding claim 1, Ko discloses a metal-air battery (apparatus) having a thermal management structure (Title), the battery comprising a main unit and an inlet unit, connected fluidly through channel 128 (See Below). Ko also teaches that that thermal management can be performed through adjustment of a temperature of air that supplied to the unit, or through increase of air supply (suction unit) and controlled by control unit (para 18-20). In addition, Ko teaches a temperature sensor configured to measure temperature within flow channel 121.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ko does not expressly disclose wherein a metal-air battery cell structure and is electrically and independently controlled and wherein a temperature of the inlet module and a temperature of the main module are independently controlled.
Nakao teaches a control device for controlling electrical storage system such as a metal-air battery (para 90), the control device being programmable device (para 63, capable to being programmed as needed. Nakao also teaches (Fig. 1) that electrical storage modules 110 and 120 independently connected with control unit 140, which can control electrically each of the electrical storage units separately (para 33). 
Nakanishi teaches a lithium-air battery, and temperature controller, wherein temperature sensors (thermocouples 51 and 52) are disposed into two different positions onto air electrode (inlet) and immersed in an electrolyte (Fig. 5).  A management of temperature is controlled by programmable device (para 35), which keeps temperature of air lower than the temperature of the electrolyte. In other words, Nakanishi teaches that temperature sensors cam be disposed in two different places of the battery module and controlled by programmable device. 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify a metal-air battery apparatus of Ko with the programmable device which can be programmed to independently control at least electrical two different storage units, as taught by Ko to increase productivity and lifetime of the storage units. Also, in turn It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to dispose two different temperature sensors in two different places (as taught by Nakanishi) as the inlet module and the main module of modified. Since, modified Ko   disclosed that metal-air battery cell apparatus is controlled by the programmable device fully capable of being programmed as needed (Nakanishi), the apparatus of Ko in view Nakao and further in view of Nakanishi in its turn, is fully capable of performing the claimed functions as independently controlling of the temperature of the inlet module and a temperature of the main module. 
Regarding claim 2, modified Ko (Ko in view Nakao and further in view of Nakanishi) disclose the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Nakao teaches that each electrical storage module separately electrically connected to the system control unit (Fig. 1).  Regarding the limitation “wiring line”, since the criticality of connection of the inlet and main modules to the control unit through a wiring line- a position claimed by Applicant is not supported by any showing of criticality of such connection  in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Ko (Nakao, Fig. 1), it would have been obvious top those skilled in the art at the time the invention was made to use wiring for connection said modules  as an obvious design choice, and as such it does not impact the patentability of claim 2.
Regarding claim 6, modified Ko (Ko in view Nakao and further in view of Nakanishi) disclose the invention as discussed above as applied to claim 1 and incorporated therein. In addition, Ko teaches that air supply unit may include a temperature adjustment unit, wherein the temperature adjustment unit is configured to adjust a temperature of the air supplied to the air channel unit (para 18). 
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
The closest prior art of record- US 2017/0062888, US 20180109120 and JP5365469- fail to teach or suggest each limitation of claim 3. Claims 4 and 5 depend from claim 3 and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727